BRETT, Judge.
Plaintiff in error Jerry Coulter, defendant below, was charged by information in the district court of McCurtain county, Oklahoma, with the crime of assault and battery with a deadly weapon with intent to kill, Title 21, § 652, O.S.1951. The assault was allegedly committed on or about the 21st of November 1953 with a certain .38 caliber automatic pistol by shooting one Emma Butler with the same and inflicting upon her certain serious bodily wounds likely to effect death. The defendant was tried by a jury, convicted, his punishment fixed at 2 years in the penitentiary; judgment and sentence was accordingly entered from which this appeal has been perfected.
The facts herein involved are briefly that Emma Butler and Jerry Coulter were living together as common law man and wife. On the’ 21st day of November 1953 they engaged in a heavy round of beer drinking which ultimately led to a disagreement between them, which resolved itself into a fight. In the fight the defendant Jerry Coulter shot Emma Butler in the stomach with a 38 automatic pistol. In the evidence produced at the trial there was some conflict, which presented a question of fact for the jury. Sadler v. State, 84 Okl.Cr. 97, 179 P.2d 479. The jury found the issues against the defendant and the record supports that finding. No briefs were filed. We have examined the information, instructions, the judgment and sentence and finding no substantial or fundamental error therein, the judgment and sentence is accordingly affirmed.
JONES, P. J., and POWELL, J., concur.